UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 19-cr-20214-GAYLES/OTAZO-REYES
UNITED STATES OF AMERICA,
Vv.
ALVARO Y. CORTES,
OLGA L. AYA RODRIGUEZ, and
PLANET EXPRESS CARGO AND
COURIER CORP.,

Defendants. /

 

ORDER AFFIRMING AND ADOPTING
REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE

THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s
Report and Recommendation (the “Report”) [ECF No. 107] on Defendants, Alvaro Y. Cortes,
Olga L. Aya Rodriguez, and Planet Express Cargo and Carrier Corp.’s, Motion to Dismiss
Indictment for Violation of their Sixth Amendment Right to a Speedy Trial (the “Motion to
Dismiss”) [ECF No. 61]. The Motion to Dismiss was referred to Judge Otazo-Reyes for a Report
and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). [ECF No. 62]. Judge Otazo-Reyes
held an evidentiary hearing on the Motion to Dismiss on November 15, 2019, and later entered
her Report recommending that the Motion to Dismiss be denied because Defendants
demonstrated neither the necessary prejudice nor that the Government engaged in a deliberate
design to gain a tactical advantage over them. [ECF No. 107, at 12]. Defendants filed timely
objections [ECF No. 116], to which the Government responded [ECF No. 118].

A district court may accept, reject, or modify a magistrate judge’s report and
recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to

which objection is made are accorded de novo review, if those objections “pinpoint the specific
findings that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir.
2009); see also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which
no specific objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v.
WestPoint Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v.
Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).
The Court, having conducted a de novo review of the record, agrees with Judge Otazo-
Reyes’s well-reasoned analysis and recommendation that the Motion to Dismiss be denied.
Accordingly, it is ORDERED AND ADJUDGED as follows:
(1) the Report and Recommendation [ECF No. 107] is AFFIRMED AND ADOPTED
and incorporated into this Order by reference;
(2) Defendant’s Motion to Dismiss Indictment for Violation of their Sixth Amendment
Right to a Speedy Trial [ECF No. 61] is DENIED.

DONE AND ORDERED in Chambers at Miami, Florida, this 7th day of January, 2020.

DLLME

DARRIN P. ores Diy
UNITED STATES DI Jodct JUDGE
